Hornblower, C. J.
I am of the opinion, that the Court of Common Pleas ought to have received the new appeal bond offered in this case. The only objection to it was, that the party appellant did not join in its execution. This would be giving the act too rigid a construction. I see no reason why we may not apply the same rule to appeal bonds, that we apply to certiorari bonds. The act is non imperative, but directory. A party against whom a judgment has been obtained, may be prevented by sickness or some other lawful cause from attending at the court to prosecute his appeal, and if no other bond than the one executed by himself, and which may turn out to be defective, will answer the requirement of the statute, he is virtually deprived of his right of appeal.